Citation Nr: 0635837	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  94-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to VA education benefits under Chapter 30, Title 
38, United States Code.



WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 decision by the RO.

This case was previously before the Board in January 1997 and 
January 2000.  On both occasions, it was remanded for 
additional development.

For the reasons set forth below, this appeal is once again 
being REMANDED.  VA will notify the veteran if further action 
is required.


REMAND

When this case was last remanded in January 2000, the Board 
requested, among other things, that the RO contact the 
service department and ask it to provide as much information 
as possible regarding whether the veteran was discharged for 
pregnancy because the Secretary of the Army determined her 
pregnancy, and associated illness, to be "a physical 
. . . condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty . . . ."  The Board requested that the 
service department be asked to provide a citation to the Army 
regulation relied upon in discharging the veteran; to provide 
a copy of such regulation; to verify the veteran's dates of 
active duty; and to provide a complete copy of the veteran's 
service records, to include all service medical records and 
service personnel records.

Unfortunately, the requested development has not been 
completed.  The record shows that the RO, in November 2004, 
contacted the United States Army Human Resources Command 
(HRC) in Alexandria, Virginia, for purposes of obtaining the 
requested information.  However, none of the information 
requested was supplied.  Rather, HRC responded that it did 
not have access to the veteran's service records, that it 
could not obtain them, and that it did not provide copies of 
Army regulations to VA RO's.  It was suggested that the 
separation program designator (SPD) code on the veteran's DD 
Form 214 would be dispositive of the veteran's separation 
category.

The copy of the veteran's DD 214 currently of record does not 
contain an SPD code.  That, in part, is why the Board 
requested that the RO obtain a copy of the veteran's service 
records, and certain other additional information pertaining 
to her military discharge.  As noted above, that evidence and 
information has not been obtained.  Accordingly, and because 
it does not appear that reasonable efforts to obtain the 
evidence have been exhausted (it does not appear, for 
example, that any effort was made to obtain information or 
evidence from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri), a remand is required.  See, e.g., 
38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain 
records in the custody of a Federal department or agency only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile); 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  Under the VCAA, which is applicable to claims, such 
as the veteran's, that were pending at the time of its 
enactment, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate her claim.  Here, that has not been 
done.  Corrective action is therefore required.  38 C.F.R. 
§ 19.9 (2006).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA notice letter 
relative to the issue currently on appeal.  
Allow her a reasonable opportunity for 
response.

2.  Ask the service department to provide as 
much information as possible regarding 
whether the veteran was discharged for 
pregnancy because the Secretary of the Army 
determined her pregnancy, and associated 
illness, to be "a physical . . . condition 
that was not characterized as a disability 
and did not result from the individual's own 
willful misconduct but did interfere with the 
individual's performance of duty . . . ."  
Ask the service department to provide a 
citation to the Army regulation relied upon 
in discharging the veteran; to provide a copy 
of such regulation; to verify the veteran's 
dates of active duty; and to provide a 
complete copy of the veteran's service 
records, to include all service medical 
records and service personnel records.  The 
NPRC should be contacted as one possible 
source of the requested evidence, and efforts 
to obtain the evidence should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further efforts 
to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  Any information or 
evidence obtained should be associated with 
the claims file.

3.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a summary of, and citation to, the Army 
regulation relied upon in discharging the 
veteran from active duty.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


